DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is missing.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specification
The use of terms, such as MethyLight™ (p.46, 58 and 59), COBRA™ (p. 57), Ms-SNuPE™ (p. 57), Lightcycler® (p. 59) and TaqMan® (p. 59), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. It is noted that COBRA™ is not consistently identified with the ™ symbol. Applicant is requested to review the specification for trade name or mark usage.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
In claim 1, the step of “amplifying the treated genomic DNA using a set of primers for the selected one or more genes” is interpreted in view of the instant specification as requiring the use of primers that are specific for and amplify at least a portion of FAIM2, CAPN2 and/or SIM2.

In claim 4, the parenthetical is interpreted as setting forth an abbreviation for the term “cancer antigen 125”.
The chromosome positions set forth in claim 7 are interpreted in view of the instant specification as being in reference to the GRCh37/hg19 reference genome build (p. 99, line 9-11).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for detecting the presence or absence of ovarian cancer in the biological sample by requiring the analysis of particular genomic regions of FAIM2, CAPN2 and SIM2, specifically those of claim 7, within a particular biological sample, does not reasonably provide enablement for detecting the presence or absence of ovarian cancer in the biological by analyzing any genomic region of FAIM2, CAPN2 and SIM2 in any type of biological sample. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The claim encompasses embodiments in which steps of detecting the presence or absence of ovarian cancer in the biological sample from the human are performed. The embodiment encompasses the analysis of any type of biological sample and any region within FAIM2, CAPN2 and SIM2.
It is known that methylation profiles vary between different types of tissues, such that the methylation of ovarian cancer differs from healthy ovarian tissues, as well as other types of tissues such as lung cancer, healthy lung, liver, etc. The state of the art is such that it is known that genomic DNA from ovarian cancer may be found in blood samples, plasma samples and serum samples. Thus, the method is not enabled for the analysis of all types of tissue samples in the context of methods that require steps of detecting the presence or absence of ovarian cancer in the biological sample from the human.
It is known that methylation status varies within a gene and because one site of gene is methylated or unmethylated does not reasonably predict the methylation status of any other sites in the gene. Thus, the method is not enabled for the analysis of all regions within the recited genes in the context of methods that require steps of detecting the presence or absence of ovarian cancer in the biological sample from the human.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites three different “wherein” clauses. There is no conjunction between any of the clauses. It is unclear if the claim requires the elements of one, two or all three of the clauses.
Regarding claim 8, the claim references multiple tables, each of which sets forth primers. The claim is incomplete based on the reference to incorporate the multiple tables recited in the claims. Claims are to be complete in themselves, and incorporation by reference of a table is a necessity doctrine and not one of convenience. See MPEP 2173.05(s). It is suggested the claim be amended to simply identify the primer sets based on their SEQ ID NOs as specified in the tables.
Regarding claim 9, the claim recites “the method is used for detecting the presence or absence of ovarian cancer in the biological sample from the human”. It is unclear what additional elements and/or steps are required by the claim in order to achieve the result of being used for detecting the presence or absence of ovarian cancer in the biological sample from the human.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yu (WO 2007/067695 A2).
Regarding claims 1, 5, 6, Yu teaches measuring a methylation level for one or more genes in a biological sample of a human individual using methylation specific PCR (MSP) (para. 13). The one or more genes includes SIM2 (para. 13).
Methylation specific PCR is a well-known in the field and includes steps of:
treating genomic DNA in the biological sample with bisulfite, which is a well-known reagent that modifies DNA in a methylation-specific manner;
amplifying the bisulfite-treated DNA using a set of primers for the one or more genes, including SIM2; and
determining the methylation level of the one or more genes by a PCR reaction.
	Regarding claim 2, Yu teaches the biological sample is peripheral blood or B cells as a leukocyte sample (para. 38).
	Regarding claim 9, the claim recites an intended use of the method of claim 1. The claim does not set forth any additional steps and/or elements required by the claim.
	Yu anticipates claim 9 because it teaches each of the steps and/or elements required by claim 9.

Claim(s) 1, 2, 4, 5, 6, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Model (WO 2009/153667 A2; cited on the 2/10/2022 IDS).
Regarding claims 1, 6 and 12, Model teaches measuring the level for one or more genes in a biological sample of a human individual using methylation specific primers (p. 15, lines 10-30).
Model teaches treating the genomic DNA in the biological sample with a reagent that converts cytosine that are unmethylated in the 5-position to uracil (p. 15, lines 17-20).
Model teaches amplifying selected fragments of the treated DNA with methylation specific primers (p. 15, lines 21-22).
Model teaches determining the methylation levels of the one or more genes by polymerase chain reaction (p. 15, lines 21-24).
The one or more genes includes only FAIM2 from the set of recited genes as CAPN2 and SIM2 are not included in the list of Model.
Regarding claim 2, Model teaches the tissue is ovarian tissue (p. 7, lines 11-14).
Regarding claim 4, Model further teaches measuring a level of CA-125 (p. 2, line 15 to p. 3, line 18).
Regarding claim 5, Model teaches the reagent is bisulfite (p. 5, lines 6-8).
	Regarding claim 9, the claim recites an intended use of the method of claim 1. The claim does not set forth any additional steps and/or elements required by the claim. Model anticipates claim 9 because it teaches each of the steps and/or elements required by claim 9.
	It is further noted that Model teaches the assay is used in the context of detecting ovarian cancer (p. 1, lines 2-4).

Claim(s) 1, 2, 3, 5, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Allawi (WO 2017/192221 A1).
Regarding claims 1, 3, 5 and 6, Allawi teaches assaying a sample from a human for methylation of one or more genes including CAPN2 (p. 75, claim 1).
Allawi teaches treating DNA obtained from a sample with a reagent that selectively modifies unmethylated cytosine residues (p. 75, claim 2).
Allawi teaches amplifying bisulfite treated DNA with primers in order to determine the methylation levels in a PCR assay (p. 37, lines 7-17).
Regarding claim 2, Allawi teaches the sample is a plasma sample (p. 52, lines 26-31).
Regarding claims 3 and 7, Allawi teaches the CAPN2 site is in chromosome 1 at positions 223936858-223936998 (p. 59), and thus anticipates an embodiment encompassed by claims 3 and 7.
	Regarding claim 9, the claim recites an intended use of the method of claim 1. The claim does not set forth any additional steps and/or elements required by the claim.
Allawi anticipates claim 9 because it teaches each of the steps and/or elements required by claim 9.

Conclusion
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634